          Case 3:21-cv-01296-MDD Document 5 Filed 07/21/21 PageID.19 Page 1 of 3



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   JUANITA R.,                                 Case No.: 21cv1296-MDD
12                                  Plaintiff,
                                                 ORDER GRANTING PLAINTIFF’S
13   v.                                          MOTION TO PROCEED IN
                                                 FORMA PAUPERIS
14   KILOLO KIJAKAZI, Commissioner
     of Social Security,
15                                               [ECF No. 4]
                                  Defendant.
16
17           On July 20, 2021, Juanita R. (“Plaintiff”) filed this social security appeal
18   pursuant to Section 205(g) of the Social Security Act, 42 U.S.C. § 405(g),
19   challenging the denial of Plaintiff’s application for Social Security Disability
20   benefits. (ECF No. 1). Plaintiff simultaneously filed a motion to proceed in
21   forma pauperis (“IFP”). (ECF No. 2). Plaintiff filed an amended motion to
22   proceed IFP on July 20, 2021. (ECF No. 4). For the reasons set forth herein,
23   the Court GRANTS Plaintiff’s amended motion to proceed IFP.
24           All parties instituting any civil action, suit, or proceeding in a district
25   court of the United States, except an application for writ of habeas corpus,
26
27

                                                 1
                                                                               21cv1296-MDD
         Case 3:21-cv-01296-MDD Document 5 Filed 07/21/21 PageID.20 Page 2 of 3



1    must pay a filing fee of $400.1 See U.S.C. § 1914(a). An action may proceed
2    despite plaintiff’s failure to prepay the entire fee only if plaintiff is granted
3    leave to proceed IFP pursuant to 28 U.S.C. § 1915(a). See Rodriguez v. Cook,
4    169 F.3d 1176, 1177 (9th Cir. 1999). “To proceed [IFP] is a privilege not a
5    right.” Smart v. Heinze, 347 F.2d 114, 116 (9th Cir. 1965). A party need not
6    be completely destitute to proceed IFP. Adkins v. E.I. DuPont de Nemours &
7    Co., 335 U.S. 331, 339-40 (1948).
8           Here, Plaintiff’s affidavit sufficiently shows she is unable to pay the fees
9    or post securities required to maintain this action. Plaintiff has had no
10   employment for at least the past two years and has no money in bank
11   accounts or in any other financial institution. (ECF No. 4 at 2). Her sole
12   asset is a car valued at $16,000. (Id. at 3). Plaintiff’s only monthly income is
13   from public assistance and child support payments. (Id. at 1-2). Specifically,
14   Plaintiff reports that she receives monthly assistance fron CalWORKS public
15   assistance ($630.00), CalFresh food stamps ($400.00), and child support
16   payments ($50.00). (Id.). Plaintiff explains that she currently relies on
17   rental assistance to cover 75% of her rent. (Id. at 5). Since Plaintiff reports
18   her rent is $1,280.00, the Court estimates Plaintiff receives $960.00 per
19   month in rental assistance. (Id. at 4). Plaintiff’s monthly income from these
20   sources totals $2,040.00.
21          Plaintiff declares that her monthly expenses for rent, food, clothing,
22   laundry, transportation, and cell phones amount to $2,070.00. (Id. at 4-5).
23   Plaintiff has a 16-year-old daughter who relies on her for support. (Id. at 3).
24   Plaintiff’s affidavit sufficiently demonstrates an inability to pay the required
25
     1In addition to the $350.00 statutory fee, civil litigants must pay an additional
26   administrative fee of $52.00. See 28 U.S.C. § 1914(b) (Judicial Conference Schedule of
     Fees, District Court Misc. Fee Schedule, § 14 (eff. Dec. 1, 2020)). The additional $52.00
27   administrative fee does not apply to persons granted leave to proceed IFP. Id.

                                                  2
                                                                                    21cv1296-MDD
       Case 3:21-cv-01296-MDD Document 5 Filed 07/21/21 PageID.21 Page 3 of 3



1    filing fee without sacrificing the necessities of life. See Adkins, 335 U.S. at
2    339-340. Accordingly, the Court GRANTS Plaintiff’s motion to proceed IFP.
3    Additionally, the Court has reviewed Plaintiff’s complaint and concludes it is
4    not subject to sua sponte dismissal under 28 U.S.C. § 1915(e)(2)(B).
5         IT IS SO ORDERED.
6    Dated: July 21, 2021

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                             3
                                                                           21cv1296-MDD
